United States Department of Labor
Employee’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Richmond, VA,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 19-0230
Issued: August 21, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
On November 9, 2018 appellant filed a timely appeal from a June 27, 2018 decision of the
Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 19-0230.
On December 4, 2015 appellant, then a 54-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that he developed bilateral wrist condition due to factors of
his federal employment including processing bundles of magazines with a manual cutter. By
decision dated February18, 2016, OWCP denied his claim as it found that he had not met his
burden of proof to establish the medical element of fact of injury. By decision dated October 6,
2016, it denied modification finding that appellant had not submitted medical evidence containing
a diagnosis related to the accepted employment factors. OWCP, by decision dated May 16, 2017,
granted modification finding that he had established a medical diagnosis, but again denied that
claim finding that he had not met his burden of proof to establish causal relationship.
On May 21, 2018 appellant requested reconsideration of the May 16, 2017 decision. By
decision dated June 27, 2018, it denied reconsideration pursuant to 5 U.S.C. § 8128(a).
Section 10.607(a) of the implementing regulations provides that an application for
reconsideration must be received within one year of OWCP’s last merit decision for which review
is sought.1 Timeliness is determined by the document receipt date of the request for
1

20 C.F.R. § 10.607(a).

reconsideration as indicated by the received date in the integrated Federal Employees’
Compensation System (iFECS).2 In this case, appellant sought review of the May 16, 2017
decision, but his request for reconsideration was not received into iFECS until May 21, 2018.
Thus, his request for reconsideration was received after the expiration of the one-year time
limitation from OWCP’s last merit decision.
OWCP will consider an untimely application only if the application demonstrates clear
evidence of error on the part of its most recent decision. The application must establish, on its
face, that the decision was erroneous.3
The Board has duly considered the matter and finds that appellant’s request for
reconsideration was untimely filed. Because appellant filed an untimely reconsideration request,
the case will be remanded to OWCP for application of the correct standard of review which is
applied to untimely reconsideration requests, the clear evidence of error standard.4 The standard
utilized by OWCP in its June 27, 2018 decision is appropriate only for timely reconsideration
requests. After such further development as OWCP deems necessary, it shall issue an appropriate
decision. Accordingly,
IT IS HEREBY ORDERED THAT the June 27, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this order of the Board.

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

3

Id. at § 10.607. See also C.B., Docket No. 17-0933 (issued July 17, 2017); A.B., Docket No. 15-0521 (issued
June 13, 2016).
4

Id. at § 10.606(b).

2

Issued: August 21, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

3

